Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Corrected Notice of Allowance
Amendment Entry
Applicant’s response to the Notice of Allowance dated 10/5/20 (paper filed 1/5/21) is acknowledged. In the amendment filed therein claims 2-3, 5, 7, 8, 12-15, 19, 20, 36, 38, and 39 were modified. Claims 1, 6, 10, 11, 16-18, 26-35, and 42 are canceled without prejudice or disclaimer. Currently, claims 2-5, 7-9, 12-15, 19-25, 36-41 and 43 are pending.
REASONS FOR ALLOWANCE
2. 	The following is an examiner’s statement of reasons for allowance: The method has been amended to measure a select group of markers to identify differentially expressed components within in the nucleus of cancer cells. The method is an immunohistochemistry analysis utilizing first and second antibodies to measure (i) a cancer cell marker protein found within a nucleus that is selected from the group consisting of MUM1 (IRF4), PAX5, bcl-6, TdT, and thyroid transcription factor, and (ii) a cell cycle marker or regulator protein that is selected from the group consisting of pS-Rb, Ki67, MCM2, MCM7 and skp2, thereby forming an antibody-labeled sample.
The combination of the multiple antibodies detection in the specific cell types and corresponding marker combinations are not taught by the prior art. The closest prior is US Patent No. 8,603,763. However, US Patent No. 8,603,763 differs from the instant invention at least in not teaching the claimed marker groupings or primary/secondary antibody binding embodiments. 
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CLAIM REJOINDER
3.	Claims 2-5, 7-9, 12, 20-25, 36-41, and 43 are allowable. Claims 13-15 and 19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions involving method groups, as set forth in the Office action mailed on 2/1/12, is hereby withdrawn and claims 13-15 and 19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook whose telephone number is 571-272-0816. The examiner can normally be reached on Monday-Friday from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Art Unit 1642
Remsen - Hoteling
(571) 272-0816
1/27/21

/LISA V COOK/Primary Examiner, Art Unit 1642